Citation Nr: 1528681	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  11-24 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for a low back disorder (claimed as low back disorder with right leg sciatica).



REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The appellant served on active duty from August 1982 to August 1985.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Hartford, Connecticut.

In May 2014, the Board remanded the case to the RO via the Appeals Management Center (AMC) for additional development.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals VA treatment notes and Social Security records that are relevant to the issue on appeal.  The RO considered those records and readjudicated the claim in a November 2014 supplemental statement of the case (SSOC).

The issue of entitlement to service connection for depression, to include as secondary to a low back disorder, has been raised by the record in an April 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and the matter is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The appellant has claimed that he injured his low back and right leg lifting a heavy object in a warehouse for the Puerto Rico Army National Guard in February 1991.  

The record is unclear as to whether the appellant may have injured his back while he serving on active duty, active duty for training, or inactive duty for training with the Puerto Rico Army National Guard or whether he was injured while he was employed as a Department of Defense civilian employee for the Puerto Rico Army National Guard.  

The record indicates that the appellant may have unverified National Guard service.  There is evidence in the record suggesting that the appellant was a member of the Puerto Rico Army National Guard from August 1985 to November 1993; however, the record also indicates that he was a civilian employee of the Department of Defense working for the Puerto Rico Army National Guard.  

In the May 2014 remand, the Board noted that the Puerto Rico Army National Guard had responded to VA's previous records requests and stated that the records may be located in St. Louis, Missouri.  The Board directed the AOJ to request the records from the National Personnel Records Center (NPRC) in St. Louis, Missouri, and any other appropriate repository or entity.  In addition, the Board directed the AOJ to verify any periods of active duty for training.  However, a review of the electronic claims file shows that requests were sent directly to the Puerto Rico Army National Guard, and there were no attempts made to obtain relevant records from NPRC.  The appellant's National Guard service was not verified.

The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, substantial compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  Therefore, in light of Stegall, supra, the appeal is once again remanded to the AOJ to ensure compliance with the Board's previous May 2014 remand directives.

On remand, the AOJ should verify the appellant's National Guard service and obtain any available service personnel and service treatment records pertaining to such service.  See 38 U.S.C.A. § 5103A(a)-(c).  In addition, the AOJ should verify any periods of active duty, active duty for training, and inactive duty for training with the National Guard.  Specifically, the AOJ should attempt to determine whether the appellant was had any federalized service in February 1991.

In addition, the AOJ should also attempt to obtain any relevant accident reports or information pertaining to the appellant's worker's compensation claim from a February 1991 low back, right hip, and leg injury from the Department of Defense.  In addition, any information concerning the appellant's employment status in February 1991 would be helpful in this case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the appellant's unit, and any other appropriate location, to request the complete service personnel and treatment records of the appellant.  This search must include making a request to NPRC in St. Louis, Missouri.

The AOJ should also request verification of the dates the appellant served in the Puerto Rico Army National Guard, to include the dates for each period of active duty service, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA) in 1991.  The AOJ should prepare a summary of such dates, to include whether such service was federalized.

2.  The AOJ should contact the appellant and all necessary sources to obtain information about the appellant's employment status with the Department of Defense as a warehouse worker for the Puerto Rico Army National Guard, particularly in 1991.  A specific inquiry should be made for any records pertaining to a February 1991 lifting injury in the warehouse, to include any applicable worker's compensation claim and/or accident reports.

3.  After completing these actions, the AOJ should conduct any other development that may be indicated as a consequence of the actions taken in the preceding paragraphs.
 
4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


